517 So. 2d 785 (1988)
Randolph C. TUCKER and Laurie A. Yonge, Petitioners,
v.
John S. RUDNIANYN and Walter R. Berman, Respondents.
No. 87-1941.
District Court of Appeal of Florida, Fifth District.
January 7, 1988.
Jerri A. Blair of Austin, Lawrence & Landis, Leesburg, for petitioners.
Stephen H. Gray, Ocala, for respondents.
DAUKSCH, Judge.
Petitioners seek a writ of certiorari to the circuit court to quash an order denying a jury trial. If the order is error it can be corrected by appeal if petitioner loses the non-jury trial. See Finney v. Wonder Development Company, 392 So. 2d 583 (Fla. 5th DCA 1980). The failure to grant a right of jury trial is not an order that cannot be completely remedied by plenary appeal. See Laing v. Fidelity Broadcasting Corp., 436 So. 2d 959 (Fla. 5th DCA 1983); Kies v. Florida Ins. Guar. Ass'n., Inc., 435 So. 2d 410 (Fla. 5th DCA 1983).
CERTIORARI DENIED.
COBB and COWART, JJ., concur.